DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 33-39 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 33-39 recites the limitation "the apparatus of claim 31" in line.  There is insufficient antecedent basis for this limitation in the claim. Claim 31 is directed to the medium of claim 22, not an apparatus.  It is clear that claims 33-39 are supposed to be dependent from claim 32.  For this office action claims 33-39 are seen as dependent from claim 32.  Appropriate correction is required.
Claim 38 recites the limitation “he apparatus further comprising a weapon wherein the housing is configured to be insertable into a cavity defined by a buttstock of the weapon”.  It is unclear if the applicant is trying to claim the apparatus in combination with a weapon or if the applicant is reciting the weapon limitations to show that the apparatus can be stored in a buttstock of a weapon.  Claim 32 is cleatly directed to an apparatus having a housing which would clearly an indication of the weapon tracking device.  If the Applicant want to also claim the rifle they need to claim a System comprising an apparatus and a weapon, or a An apparatus in combination with a weapon.  
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 21, 22, 27, 29, 30, 32, 33, 35, and 36,  rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 8, 9, 15, 16, and 18 of U.S. Patent No. 11,156,419. Although the claims at issue are not identical, they are not patentably distinct from each other because the applicant simply broaden the claims omitting limitations without adding new limitations.  Tt has been held that omission of an element and its function in a combination where the remaining elements perform the same functions as before involves only routine skill in the art.  In re Karlson, 136 USPQ 184.  Furthermore, claims 1, 8, 9, 15, 16, and 18 anticipate claims 21, 22, 27, 29, 30, 32, 33, 35, and 36,  of the instant application. 
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 21-23, 25, 27-34 and 37 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Kramer (US 2015/0369554).
Regarding claims 21 and 40, Kramer discloses a tangible, non-transitory, machine-readable medium (Par. 0015; 0063)  storing instructions that when executed by one or more processors effectuate operations (Par. 0016; 0063)  comprising: 
determining, with one or more processors, a geolocation of a weapon-tracker based on location data received from a first sensor associated with the weapon-tracker (Par. 0064; 0067; via GPS module 140); 
receiving, with the one or more processors, weapon use data from a second sensor associated with the weapon-tracker, wherein the weapon-tracker is associated with a weapon (Par. 0069: Accelerometer 60 is in operative communication with an auxiliary processor)
determining, with the one or more processors, that a change in the weapon use data satisfies a change threshold, wherein the change indicates that the weapon has been operated (Par. 0069-0075; accelerometer);
and in response to a determination that the change threshold is satisfied, storing, with the one or more processors, the geolocation and weapon-tracker state data that comprises a weapon-tracker identifier in a database (Par. 0074 “accelerometer 60 is also utilized to generate a signal that activates video and audio capture”; 0075: “Accelerometer 60 can also be utilized to detect and recognize forensic data relating to the use of a firearm, including, shots fired, shot succession, angles of firearm use and timing. These data are recorded as desired and transmitted to admin facility 70 and available at interface 78 for evaluation and reporting;” Par. 0101: “all video is time-stamped and other metadata are inserted, such as Camera ID, Weapon ID, User ID, and Location with latitude and longitude coordinates. Preferably, recorded video is encrypted when saved locally to memory, typically an SD card.)
Regarding claim 22, Kramer further discloses wherein the operations further comprise: transmitting a message based on the weapon-tracker identifier and geolocation of the weapon-tracker to a client device, wherein the message indicates at least the geolocation associated with the weapon-tracker (abstract: accelerometer signals are generated and transmitted, directing the camera to begin recording (and transmitting) video and send an alert signal to assets in the field to provide support; Par. 0074 “accelerometer 60 is also utilized to generate a signal that activates video and audio capture”; 0075: “Accelerometer 60 can also be utilized to detect and recognize forensic data relating to the use of a firearm, including, shots fired, shot succession, angles of firearm use and timing. These data are recorded as desired and transmitted to admin facility 70 and available at interface 78 for evaluation and reporting;” Par. 0101: “all video is time-stamped and other metadata are inserted, such as Camera ID, Weapon ID, User ID, and Location with latitude and longitude coordinates. Preferably, recorded video is encrypted when saved locally to memory, typically an SD card.)
Regarding claim 23, Kramer further discloses wherein the operations further comprise: determining that the weapon-tracker is located within a geofence based on the geolocation (Par. 0073; see also claim 12: “wherein said location module is configured to detect one or more preprogrammed geofenced locations, wherein when said electronic device is located at one of said one or more preprogrammed geofenced location, said camera is configured to remain in an off state”).

Regarding claim 25, Kramer further discloses wherein the storing the geolocation and the weapon-tracker state data that comprises the weapon-tracker identifier in the database is in response to determining whether one or more signal transmission criteria are satisfied (abstract; Par. 0075; Par. 101).
Regarding claim 27, Kramer further discloses wherein the operations further comprise: establishing a wireless connection with the weapon-tracker from a pre-established source (Par. 0015: “The camera device is operatively connected to an administration facility or other hosted web-based service via the Internet, cellular network, other mobile data network, radio network or other available network using one or multiple methods of communication that are known in the art such as WiFi, mobile data, cellular, radio and Bluetooth”).
Regarding claim 28, Kramer further discloses wherein the operations further comprise: receiving distress data from a third sensor associated with the weapon-tracker; and augmenting the weapon-tracker state data to indicate that the distress data indicative of distress has been received (applicant should note that the accelerometer would be used to indicate struggle (“distress”) as defined in Par. 0074.  Kramer also indicates that a microphone or sound sensor would indicate distress in Par. 0078.  See also Par. 0068 which discuss magnetic sensor indicating the device was drawn from the holster and to send a critical help or emergency alert).
Regarding claim 29, Kramer further discloses wherein the operations further comprise: receiving device input data from an electronic device  in communication with the weapon tracker, wherein the weapon-tracker state data comprises the device input data (Par. 0064.
Regarding claim 30, Kramer further discloses wherein the device input data comprises a set of geolocations corresponding to an indoor geolocation (Par. 0073; police stations court houses, jails etc).
Regarding claim 31, Kramer further discloses wherein the operations comprise the steps of determining a geolocation of a weapon-tracker (Par. 0058: “GPS, is positioned to provide further wireless communications capability and position location for device 10”; Par. 0064: “GPS module is utilized for identifying a general location and specific coordinates in latitude and longitude which may be inserted into video that is recorded and/or transmitted from camera device 10. Location information may also be provided to other assets in the field which are notified and instructed to assist once a firearm is unholstered”)
Regarding claim 32 and 34 (see above rejection of claim 1), Kramer further discloses An apparatus 10, comprising: a non-transitory, machine-readable medium storing instructions that, when executed by a processor of a weapon-tracker, effectuate operations (Par. 0015,16 and 0063)  ; a housing 12 in which the medium is disposed; a clamp 16 attached to the housing, wherein the clamp comprises: a first jaw; and a second jaw opposed to the first jaw; a fastener attached to the first jaw and the second jaw (Clearly seen in Fig. 26 and 31), wherein the fastener is coupled to a portion of the first jaw and a portion of the second jaw (Fig. 31); a positioning device 40 to generate geolocation sensor readings; a charger attached to the housing (Par 0058: Power board 26 further accommodates a power management unit 36 with an integrated battery charger, which supplies power to the device components); a battery 30 having an electrical connection with the charger; and a first antenna to transmit a wireless signal.
Regarding claim 33; Kramer further discloses wherein the positioning device comprises a second antenna 140 to generate satellite signal sensor readings based on satellite signals received from a set of satellites (Fig. 1; Par. 0064).
Regarding claim 37, Kramer further discloses the apparatus further comprising a weapon having the processor and the medium (Fig. 1).
Regarding claim 38, Applicant should note that a recitation of the intended use of the claimed invention must result in a structural difference between the claimed invention and the prior art in order to patentably distinguish the claimed invention from the prior art.  If the prior art structure is capable of performing the intended use, then it meets the claim.  Kramer clearly disclose that the device can be used on rifle (Par. 0056) and given the size of the device and the fact that it is known to provide compartment in buttstocks, Kramer is capable of being inserted into the buttstock of a rifle for storage.  
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 24 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kramer in view of Carlson (US 8,966,797). 
Regarding claim 24, Kramer discloses wherein the operations further comprise: in response to determining that the weapon-tracker is within the geofence, either: disabling or enabling the camera (Par. 0073) but not the weapon.  
Carlson discloses an analogous firearm monitoring device the idea of using GPS tracking to determine if the firearm is within a certain range of a protected building or space. When the firearm comes within that range, it is automatically disabled (Fig. 1, 2; “any smart firearm 300 owner who tried to cross the safety perimeter 204 into the safety zone 202 with an activated smart firearm 300 would trigger a safety alert to all law officers, and the smart firearm 300 and/or smart magazine 400 would automatically lockdown immediately once crossing into the established safety perimeter 204, thereby rendering the weapon inoperable.”)
	It would have been obvious to one having ordinary skill in the art at the time the invention was filed to have modified Kramer such that the medium operations further comprised in response to determining that the weapon-tracker is within the geofence, either: disabling or enabling the firearm, in view of Carlson, to obtain the desired result of providing a safety element to the monitoring system. 

Claim(s) 26 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kramer in view of Lyren (US 2016/0069643).
Regarding claim 26, Kramer does not disclose wherein the operations further comprise: augmenting the weapon-tracker state data to comprise names associated with facial recognition  data wherein augmenting includes implementing machine learning facial recognition techniques (Par. 0107).
Lyren teaches that it is known in the art to provide a medium with operations augmenting the weapon-tracker state data to comprise names associated with facial recognition data wherein augmenting includes implementing machine learning facial recognition techniques (Par. 0076);
	It would have been obvious to one having ordinary skill in the art at the time the invention was filed to have modified Kramer such that the medium augmenting the weapon-tracker state data to comprise names associated with facial recognition  data wherein augmenting includes implementing machine learning facial recognition techniques, in view of Lyren, to obtain the desired result of providing a medium which identifyies by name what the weapon system is pointed at.  

Claim(s) 35 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kramer in view of Nicks et al (US 9,841,249) [hereinafter Nicks]
Regarding claim 35, does not disclose an induction coil, wherein the induction coil has an electrical connection with the battery.
	Nicks teaches an analogous firearm monitoring device and that it is known in the art to use an induction coil charger to recharge a battery 38  or a solar charger, wherein the solar charger has an electrical connection with the battery (Col. 5, lines 32-40).   
Applicant should note that "when a patent claims a structure already known in the prior art that is altered by the mere substitution of one element for another known in the field, the combination must do more than yield predictable results." KSR at 1395 (citing United States v. Adams 383 US 39, 50-51 (1966)).  	
It would have been obvious to one of ordinary skill in the art at the time of invention to have modified Kramer such that the integrated charger was an induction charger or solar charger, in view of Nicks, because the substitution of one known element for another would have yielded predictable results to one of ordinary skill in the art at the time of invention.  The replacement would be expected to yield a device the has an integrated charger which supplies power to the device components.  

Claim(s) 36 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kramer in view of Gussalli Beretta et al (US 2011/0119979) [hereinafter Beretta].
Regarding claim 36, Kramer does not discloses the apparatus further comprising a rail segment that is attached to the housing, wherein the housing is disposed between the rail segment and the clamp, and wherein teeth in the rail segment protrude away from a center of the weapon-tracking device.
	Beretta teaches an analogous firearm monitoring device a rail segment 4 that is attached to the housing, wherein the housing is disposed between the rail segment and the clamp, and wherein teeth in the rail segment protrude away from a center of the weapon-tracking device (clearly seen in Fig. 5).
	It would have been obvious for one having ordinary skill in the art at the time the invention was filed to have modified Kramer such that the device had an additional rail segment, in view of Beretta, to obtain the desired result of providing an additional firearm accessory attachment.

Claim(s) 39 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kramer in view of Sakiewicz et al (US 2016/0021329) [hereinafter Sakiewicz].  
Regarding claim 39, Kramer does not disclose apparatus further comprising a sling coupled to the housing.
Sakiewicz teaches that it is known in the art to provide firearm accessories with sling mounts coupled to the housing (Par. 0038).
It would have been obvious to one having ordinary skill in the art at the time the invention was filed to have modified Kramer such that the firearm accessory had a sling mount, in view of Sakiewicz, to obtain the desired result of providing a connection for a sling for a user to carry the weapon system.   
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOSHUA E FREEMAN whose telephone number is (303)297-4269. The examiner can normally be reached 9AM - 5PM MST M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Troy Chambers can be reached on 571-272-6874. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/JOSHUA E FREEMAN/Primary Examiner, Art Unit 3641